The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                    Wednesday, April 15, 2015

                                       No. 04-14-00761-CR

                                        David CHARLES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR5564
                         Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER
         On April 7, 2015, appellant’s attorney filed a response to this court’s order dated April 6,
2015. On April 10, 2015, appellant’s attorney filed a letter advisory. After reviewing these
filings, the court has reconsidered the motion for leave to supplement the record filed on March
31, 2015. See TEX. R. APP. P. 34.5(c) (providing supplemental clerk’s record to be requested by
letter). This court’s order of April 6, 2015 is WITHDRAWN.

        In the response dated April 7, 2015 and advisory dated April 10, 2015, appellant’s
attorney explained the necessity that a supplemental clerk’s record be filed containing designated
documents from appellant’s 2009 causes. The underlying trial court cause number 2012-CR-
5564 involved the reindictment of charges previously pending in trial court cause numbers 2009-
CR-6025 and 2009-CR-6026, which were dismissed three years after the indictments were
returned in the 2009 causes and two weeks before the trial setting. At a pretrial hearing in the
2012 cause, the trial court made reference to adopting the motions filed in the 2009 causes and
the rulings thereon. Counsel’s request to supplement the record with designated documents is
NOTED.

         It is ORDERED that a supplemental clerk’s record containing the document designated in
Exhibit 1 to appellant’s March 31, 2015 motion for leave to supplement and in Nancy Barohn’s
letter to Honorable Lori Valenzuela, dated March 31, 2015, be filed in this appeal no later than
two weeks from the date of this order. The supplemental clerk’s record should contain an index
and the documents should be in chronological order. Appellant’s counsel shall work with the
appropriate clerk to ensure that ALL necessary documents are contained within the supplemental
clerk’s record.
        In her motion for leave to supplement and in the advisory filed on April 10, 2015,
appellant’s attorney also referred to: (1) a hearing held in the 2009 causes on February 23, 2011;
(2) the in camera exhibit from a hearing held in the 2009 causes on June 1, 2011; and (3) the
open-ended possibility of the need to supplement the appellate record with additional reporter’s
records from hearings held in the 2009 causes.

       It is ORDERED that appellant’s attorney file a written notice in this court no later than
two weeks from the date of this order listing all additional records of hearings that might be or
will be requested in this appeal and providing copies of the letters sent to the court reporters
responsible for preparing all of those records. Appellant’s counsel shall ensure these reporter’s
records are filed with this Court on or before April 30, 2015.

       Briefing deadlines shall be held in abeyance until the complete records are filed.




                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court